DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 15 are rejected under 35 U.S. C. 103 as being unpatentable over Chang et al. (US 20180146216) in view of either May Jr. et al. (US 20110246621) or Gupta (US 20170195746).

Regarding claim 1, Chang discloses a method for generating a playback video of a live stream, applied to a server of a live stream system (figure 1), the method comprising:
	 obtaining target data corresponding to the live stream in a playing process of the live stream (obtaining engagements, popularity data corresponding to live video broadcast stream in a playing process of the live video broadcast stream – see include, but not limited to, figure 1, para. 0042, 0048, 0054, 0072); 
	determining whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data	(determining whether a broadcaster of the live video broadcast stream device to generate a replay/continue video of the live video broadcast stream based on the engagement, popularity data – see include, but not limited to, paragraphs 0045, 0048, 0054); 
	in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream: 
 	generating first playback data based on live stream data generated and generating second playback data in real time based on live stream data generated based on reference time point; wherein the reference time point is a time point at which the determining result is obtained (generating first replay clip, second replay clip, etc. based on the live stream data generated based on time/point of decision the result of engagements, key activities associated with engagements, popularity data, etc. – see paragraphs 0005, 0007, 0045, 0048, 0054, 0072); 
	 generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (generating the replay video of the live video broadcast stream based on the replay clips in response to that an instruction/request for generating the replay of live video broadcast stream is received/requested – see include, but not limited to, paragraphs 0003, 0045, 0046, 0054).  
	Chang does not explicitly disclose first playback data based on stream data generated before a reference point, second playback data generated after the reference time point.
	May Jr. or Gupta (hereinafter referred to as May Jr./Gupta) discloses 
	generating first playback data based on live stream data generated before a reference time point, and generating second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained (Gupta’s disclosure if skip time indicates the content was skipped at 10 seconds, then the start time of 8 seconds may be selected because it is the closest start time – see Gupta: para. 0022, 0047. Thus, the first playback segment with start time 8 seconds before reference time point of skipped time 10 seconds, and second playback data generated after skipped time 10 second is read on second playback data in real time…is generated after the reference time point. Or see May, Jr.’s disclosures in for example, figures 14B-14D, 16B-16E, 21, paragraphs 0162, 0216, 0230, 0246, wherein “generating first playback data based on data generated before reference time point” is read on downloading and/or generating media file before reference time point to end tag of the media file and/or current playback position and “generating second playback data in real time based on data generated after the reference time point” is read on generating playback data for subsequent media file after the end of previous media file and/or after the current playback position);
	 generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see include, but not limited to, Gupta: figures 3-6, paragraphs 0047; May Jr.: figures 16C-16D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Chang with the teachings including generating first playback data based on stream data generated before a reference point, and generating second playback data based on live stream data generated after the reference time point as taught by Gupta/May Jr. in order to yield predictable result such as improving convenience for user to track the playback of the content or allowing content to be played back smoothly (see for example, May Jr. para. 0215, 0227). 

Regarding claim 2, Chang in view of May Jr./Gupta discloses the method according to claim 1, further comprises: in a case that the determining result is that the anchor of the live stream does not have the willingness to generate the playback video of the live stream: generating a third playback data of the live stream in response to that the instruction for generating the playback video of the live stream is received; generating the playback video of the live stream based on the third playback data (broadcaster and/or provider decides not to generate a replay or does not allow to skip/cache a segment of the content, generate another segment or continue playback subsequent portion of media content - see include, but not limited to, Chang: para. 0040, 0041, 0045; Gupta: paragraph 0021; May Jr.: para. 0162, figures 14B-14D) .  

Regarding claim 3, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein the target data comprises at least one of: behavior data of the anchor of the live stream, or popularity data reflecting a popularity degree of the live stream (see Chang: paragraphs 0045, 0048, 0054).  

Regarding claim 4, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said determining whether the anchor of the live stream has the willingness to generate the playback video of the live stream based on the target data, comprises: determining whether the target data meets a preset playback condition; in a case that the target data meets the preset playback condition, determining that the determining result is to generate the playback video of the live stream; in a case that the target Atty. Dkt.: 11189-076US1 data does not meet the preset playback condition, determining that the determining result is not to generate the playback video of the live stream (determining number of engagement meet a threshold or user select to skip. If the engagement or popularity is above a threshold or user select skip, generate a replay, if below a threshold or user does not select skip, do not generate a replay or switch source – see include, but not limited to, Chang: paragraphs 0040-0041, 0045, 0054; Gupta: figures 5, 7-8).

Regarding claim 5, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said determining whether the anchor of the live stream has the willingness to generate the playback video of the live stream based on the target data, comprises: inputting the target data into a preset neural network model (based on machine learning model – see Chang: paragraphs 0054, 0045); obtaining the determining result output by the preset neural network model on whether to generate the playback video of the live stream; wherein the preset neural network model is a model trained by sample target data of a plurality of sample live streams and result labels on whether to generate playback videos corresponding to the sample live streams (see include, but not limited to, Chang: paragraphs 0044-0045, 0048, 0054).  

Regarding claim 6, Chang in view of May Jr./Gupta discloses the method according to claim 1, further comprising: obtaining target data corresponding to the live stream in the playing process of the live stream in response to that the determining result is not to generate and the live stream has not ended (see include, but not limited to, Chang: paragraphs 0040-0041, 0045, 0054; Gupta: figures 5, 7-8; May Jr.: figures 14B-14D, 16B-16E) .  

Regarding claim 7, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said generating the playback video of the live stream based on the first playback data and the second playback data, comprises: obtaining the playback video of the live stream by: splicing the first playback data and the second playback data into a fourth playback data; storing the fourth playback data; and creating an index for searching for the fourth playback data (combining/slicing the clips/media files into a playback back data/playlist, storing a playlist/sequence of clips/files and create index for searching for the playlist/sequence of playback data – see include, but not limited to, Chang: paragraph 0053, 0054, 0061, claim 11; May Jr. : paragraphs 0220, 0223, 0225).  

Regarding claim 8, limitations of a server that correspond to the method in claim 1 and are analyzed as discussed in the rejection of claim 1. Particularly, Chang in view of May Jr./Gupta discloses a server, comprising: a processor; a memory for storing instructions that are executed by the processor; wherein the execution of the instructions causes processor to: obtain target data corresponding to the live stream in a playing process of the live stream; determine whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data; Atty. Dkt.: 11189-076US1 in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream, generate first playback data based on live stream data generated before a reference time point, and generate second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; generate the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see similar discussion in the rejection of claim 1 and Chang: figures 1, 7-8; May Jr.: figures 1, 4, 6).  

Regarding claims 9-14, the additional limitations of the server that correspond to the additional limitations of claims 2-7 and are analyzed as discussed in the rejection of claims 2-7.

Regarding claim 15, limitations of a non-transitory computer readable medium that correspond the limitations of claim 8 and are analyzed as discussed in the rejection of claim 8. Particularly, Chang in view of May Jr./Gupta discloses a a non-transitory computer-readable storage medium, wherein in response to that instructions in the storage medium are executed by a processor of a server, the server is caused to: obtain target data corresponding to the live stream in a playing process of the live stream; determine whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data; in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream, generate first playback data based on live stream data generated before a reference time point, and generate second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; generate the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see similar discussion in the rejection of claim 1 or claim 8 and Chang: figure 1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bakshi et al. (US 9736503) discloses optimizing timing of display of a mid-roll video advertisement based on viewer retention (see also figures 2, 7).
	Taylor et al. (US 20160381427) discloses broadcaster tolls for interactive shopping interface.
	Bomfim et al. (US 20140351871) discloses live media processing and streaming service.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
August 26, 2022